836 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Claude F. BLOODGOOD III, Petitioner.
No. 86-8023.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1987.Decided Dec. 23, 1987.

Claude F. Bloodgood III, petitioner pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Petitioner Claude F. Bloodgood III has applied to this Court for a writ of mandamus directing the district court to proceed on his civil complaint pending in that court.


2
The district court has now dismissed without prejudice Bloodgood's civil action, for his failure to pay a partial filing fee.  See Bloodgood v. Sielaff, Misc.  No. 291-N (E.D.Va., Nov. 25, 1986).


3
The dismissal of Bloodgood's civil action in the district court effectively moots his petition to this court for a writ of mandamus.  Accordingly, although leave to proceed in forma pauperis is granted, Bloodgood's petition for a writ of mandamus is denied as being moot and this appeal is dismissed.


4
DISMISSED.